By the Court.
The pretended usage of the plaisterers in the present instance is unreasonable and bad in itself. To charge an employer with materials never received is the height of injustice. But we have no proof that the jury have committed this error, and we are not justified in setting aside a ver°dict on mere conjecture. To warrant our interposition,- we must be clearly satisfied, that injustice has been done, or some plain mistake committed.
The defendant should have challenged the juror before he was sworn. He has slipped his time, by postponing his objection till this period. If he has been guilty of inattention, he alone should suffer for it. And so is the current of authorities in the books.
Motion for a new trial denied.